DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 20 are pending.  Claims 8 and 16 were amended. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Claims 1 and 9 include the element “a plurality of feature points defined in advance”.  It is unclear whether these points are to be interpreted as particular coordinates that are defined in advance, or if this is to be interpreted as some characteristic feature defined in advance, 
Claims 9 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 includes the element/step “first labeled image in which the cross-sectional image is labeled in a contour line and a background, and outputs, by a second image recognition model, a second labeled image in which the cross-sectional image is labeled in a background and a first plurality of feature points defined in a unit pattern constituting the repetitive pattern”.  It is not clear how to interpret the term “labeled in a contour line and a background” and the term “labeled in a background and a first plurality of feature points”.  For the purpose of the instant examination, the Examiner interprets this as “a first set of points are labelled as comprising the contour line” and “a second set of points is labelled as comprising the background”.
Note: All art rejections applied are as best understood by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7, 9 – 15, and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shishido et al., US 2009/0212212 (hereinafter 'Shishido') in view of Koopman et al., US 2021/0374936 (hereinafter 'Koopman') 

Regarding claim 1: Shishido teaches a dimension measurement apparatus that measures a dimension of a semiconductor device having a repetitive pattern based on a cross-sectional image of the semiconductor device ([Abstract, 0017]: discloses a measuring apparatus for repetitive structures on semiconductor device using a scanning electron microscope to acquire the cross-sectional shape of a pattern), the dimension measurement apparatus comprising: 
a processor ([0044, Fig 1A]: discloses a calculation section 1010 that calculates a dimension of the pattern); 
a memory ([0044, Fig 1A]: discloses a storage of SEM patterns in storage section 1011); and 
a dimension measurement program that is stored in the memory and measures the dimension of the semiconductor device by being executed by the processor ([0044, 
the dimension measurement program includes a model estimation unit and a dimension measurement unit ([0049, 0055, Figs 1B, 1C]: discloses matching detected waveforms against a library of scanning electron microscope waveforms, where the data stored into the library maps waveform data to shape data, and is interpreted as equivalent to a model), 
the model estimation unit outputs coordinates where unit patterns constituting the repetitive pattern are respectively located in the cross-sectional image ([0066, 0067, Fig 10B]: discloses a step S212 that labels points in the acquired image based on provisional contour information calculated in the previous step of the process), and 
the dimension measurement unit obtains coordinates of a plurality of feature points defined in advance for each of the unit patterns using the labeled image and the coordinates where the unit patterns are located, and measures a dimension defined as a distance between two predetermined points among the plurality of feature points ([0068, 0074, Fig 10B: discloses a matching process between the points detected in step 210 and the points defined within the library, which are interpreted as points determined “in advance”.  The distance between one pattern and the next pattern is calculated in step 7810 based on the patterns determined during the matching process).

Shishido is silent with respect to 
the model estimation unit outputs, by a first image recognition model, a labeled image in which the cross-sectional image is labeled for each region, and outputs, by a 
the dimension measurement unit obtains coordinates of a plurality of feature points defined in advance for each of the unit patterns using the labeled image and the coordinates where the unit patterns are located, and measures a dimension defined as a distance between two predetermined points among the plurality of feature points.

Koopman teaches a process of measuring feature dimensions during semiconductor manufacturing using detected features ([0019]) that includes 
the model estimation unit outputs, by a first image recognition model, a labeled image in which an image is labeled for each region, and outputs, by a second image recognition model, coordinates where unit patterns constituting the repetitive pattern are respectively located in the image ([0184, Fig 17A]: discloses a process P172 that analyzes a input image 1700 to create a segmented image 1730 that includes labels assigned to different features in the image.  The pixels of the segmented image 1730 are assigned locations, which are interpreted as equivalent to locations in the image), and 
the dimension measurement unit obtains coordinates of a plurality of feature points defined in advance for each of the unit patterns using the labeled image and the coordinates where the unit patterns are located, and measures a dimension defined as a distance between two predetermined points among the plurality of feature points ([0185.Fig 17A]: discloses a process step P174 that measures the distance between 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Shishido in view of Koopman to improve the detection of contour lines with a tracing algorithm using the known technique of pattern recognition using machine learning to achieve an improved detection of the contour lines.

Regarding claim 2: Shishido in view of Koopman teaches the dimension measurement apparatus according to claim 1, as discussed above, wherein a region where the first image recognition model labels the cross-sectional image includes each layer constituting a cross section of the semiconductor device and a background other than the cross section of the semiconductor device, and the model estimation unit obtains coordinates of a region boundary line between regions from the labeled image, obtains the coordinates of the plurality of feature points from the coordinates of the region boundary line and the coordinates where the unit patterns are located (Shishido: [0092]: discloses determining a plurality of edge ends and a plurality of contour lines, which would result in a plurality of sets of points).

Regarding claim 3: Shishido in view of Koopman teaches the dimension measurement apparatus according to claim 2, as discussed above.
Shishido is silent with respect to wherein 


Koopman teaches a process of measuring feature dimensions during semiconductor manufacturing using detected features ([0019]) that includes 
a model learning unit, and the model learning unit learns the first image recognition model by first learning data in which the cross-sectional image of the semiconductor device is input data and the labeled image obtained by labeling the cross-sectional image as the input data for each region is output data, and learns the second image recognition model by second learning data in which the cross-sectional image of the semiconductor device is input data and the coordinates where the unit patterns are located in the cross-sectional image as the input data are output data ([0144 – 0149]: discloses training the deep learning model with an input image and a ground truth image, which is interpreted as equivalent to input data for training the first recognition model.  From these, a set of classes is used to label the image, which is interpreted as equivalent to the second recognition module).



Regarding claim 4: Shishido in view of Koopman teaches the dimension measurement apparatus according to claim 3, as discussed above.
Shishido is silent with respect to wherein 
the first image recognition model is a semantic segmentation model and the second image recognition model is an object detection model.  

Koopman teaches a process of measuring feature dimensions during semiconductor manufacturing using detected features ([0019]) that includes 
the first image recognition model is a semantic segmentation model and the second image recognition model is an object detection model ([0133, 0183 – 0187]: discloses the use of a semantic segmentation rather than finding the contour, then establishing a set of features based on assigned labels, which is interpreted as equivalent to detecting an object).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Shishido in view of Koopman to improve the detection of contour lines with a tracing algorithm using the known 

Regarding claim 5: Shishido in view of Koopman teaches the dimension measurement apparatus according to claim 4, as discussed above, wherein
the first image recognition model is a learning model including a parameter learned using teacher data, in which a luminance value of a pixel of the cross-sectional image of the semiconductor device is input data and a label number defined corresponding to a region to which the pixel of the cross-sectional image corresponding to the input data belongs is output data, in an intermediate layer (Koopman: [0047, Fig 3]: discloses a method of determining a provisional contour using the brightness of features in the input image, which creates a set of pixels identified as the contour).

Shishido is silent with respect to wherein 
  the second image recognition model is a learning model including a parameter learned using teacher data, in which a luminance value of a pixel of the cross-sectional image of the semiconductor device is input data and a label number of an object included in the cross-sectional image corresponding to the input data and coordinates where the object is located are output data, in an intermediate layer.

Koopman teaches a process of measuring feature dimensions during semiconductor manufacturing using detected features ([0019]) that includes 


It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Shishido in view of Koopman to improve the detection of contour lines with a tracing algorithm using the known technique of pattern recognition using machine learning to achieve an improved detection of the contour lines.

Regarding claim 6: Shishido in view of Koopman teaches the dimension measurement apparatus according to claim 1, as discussed above, wherein
the cross-sectional image may be a cross-sectional SEM image or a TEM image (Shishido: [0010]: discloses an SEM image acquired from SEM device 10).

Regarding claim 7: Shishido in view of Koopman teaches the dimension measurement apparatus according to claim 1, as discussed above, wherein


Regarding claim 8: Shishido in view of Koopman teaches a semiconductor manufacturing system comprising: 
the dimension measurement apparatus according to claim 1.

Shishido is silent with respect to 
a processing apparatus that performs processing to the semiconductor device; and 
a processing condition searching apparatus that searches for an optimal processing condition of processing the semiconductor device by the processing apparatus, wherein the dimension measurement apparatus measures a dimension of the semiconductor device obtained by the processing apparatus performing processing under a predetermined processing condition set by the processing condition searching apparatus, and the processing condition searching device outputs, as the optimal processing condition, a processing condition when the dimension of the semiconductor device measured by the dimension measurement apparatus converges to a target value while changing the predetermined processing condition.

Koopman discloses teaches a process of measuring feature dimensions during semiconductor manufacturing using detected features ([0019]) that includes
a processing apparatus that performs processing to the semiconductor device ([0058 – 0082, Fig 1]: discloses a lithographic apparatus that applies patterns to a wafer during semiconductor manufacturing); and 
a processing condition searching apparatus that searches for an optimal processing condition of processing the semiconductor device by the processing apparatus, wherein the dimension measurement apparatus measures a dimension of the semiconductor device obtained by the processing apparatus performing processing under a predetermined processing condition set by the processing condition searching apparatus, and the processing condition searching device outputs, as the optimal processing condition, a processing condition when the dimension of the semiconductor device measured by the dimension measurement apparatus converges to a target value while changing the predetermined processing condition ([00134]: discloses tuning parameters to achieve “control of patterning process” based on the measured process data , including the critical dimension of the measured structure).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Shishido in view of Koopman to improve the quality of manufactured products, resulting in a higher yield of usable devices from a wafer, resulting in more revenue realized per wafer, known in the art.

claim 9: Shishido teaches a dimension measurement apparatus that measures a dimension of a semiconductor device having a repetitive pattern from a cross-sectional image of the semiconductor device ([Abstract, 0017]: discloses a measuring apparatus for repetitive structures on semiconductor device using a scanning electron microscope to acquire the cross-sectional shape of a pattern), the dimension measurement apparatus comprising: 
a processor ([0044, Fig 1A]: discloses a calculation section 1010 that calculates a dimension of the pattern); 
a memory ([0044, Fig 1A]: discloses a storage of SEM patterns in storage section 1011); and 
a dimension measurement program that is stored in the memory and measures a dimension of the semiconductor device by being executed by the processor ([0044, 0046, Fig 1C]: discloses the steps of a process that measures the dimension of a pattern), wherein 
the dimension measurement program includes a model estimation unit and a dimension measurement unit ([0049, 0055, Figs 1B, 1C]: discloses matching detected waveforms against a library of scanning electron microscope waveforms, where the data stored into the library maps waveform data to shape data, and is interpreted as equivalent to a model),
the model estimation unit outputs, by a first image recognition model, a first labeled image in which the cross-sectional image is labeled in a contour line and a background, and outputs, by a second image recognition model, a second labeled image in which the cross-sectional image is labeled in a background and a first plurality 
the dimension measurement unit uses coordinates of the contour line from the first labeled image and coordinates of the first plurality of feature points from the second labeled image to obtain a second plurality of feature points, and measures a dimension defined as a distance between a predetermined point of the first plurality of feature points and a predetermined point of the second plurality of feature points ([0068, 0074, Fig 10B: discloses a matching process between the points detected in step 210 and the points defined within the library, which are interpreted as points determined “in advance”.  The distance between one pattern and the next pattern is calculated in step 7810 based on the patterns determined during the matching process).

Shishido is silent with respect to 
the model estimation unit outputs, by a first image recognition model, a first labeled image in which the cross-sectional image is labeled in a contour line and a background, and outputs, by a second image recognition model, a second labeled image in which the cross-sectional image is labeled in a background and a first plurality of feature points defined in a unit pattern constituting the repetitive pattern, and
a first labeled image in which the cross-sectional image is labeled in a contour line and a background, and outputs, by a second image recognition model, a second labeled image in which the cross-sectional image is labeled in a background and a first plurality of feature points defined in a unit pattern constituting the repetitive pattern

Koopman teaches an apparatus that measures feature dimensions during semiconductor manufacturing using detected features ([0019]) that includes 
the model estimation unit outputs, by a first image recognition model, a first labeled image in which the cross-sectional image is labeled in a contour line and a background, and outputs, by a second image recognition model, a second labeled image in which the cross-sectional image is labeled in a background and a first plurality of feature points defined in a unit pattern constituting the repetitive pattern ([0184, Fig 17A]: discloses a process P172 that analyzes a input image 1700 to create a segmented image 1730 that includes labels assigned to different features in the image.  The pixels of the segmented image 1730 are assigned locations, which are interpreted as equivalent to locations in the image), and 
the dimension measurement unit obtains coordinates of a plurality of feature points defined in advance for each of the unit patterns using the labeled image and the coordinates where the unit patterns are located, and measures a dimension defined as a distance between two predetermined points among the plurality of feature points ([0185.Fig 17A]: discloses a process step P174 that measures the distance between one feature an another based on the segmented image and labelling performed in the preceding process step P172)

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Shishido in view of Koopman to improve the detection of contour lines with a tracing algorithm using the known 

Regarding claim 10: Shishido in view of Koopman teaches the dimension measurement apparatus according to claim 9, as discussed above, wherein the unit pattern in the cross-sectional image has a shape that can be assumed symmetry, and the dimension measurement unit obtains coordinates of the second plurality of feature points from the coordinates of the first plurality of feature points based on the symmetry (Shishido: [Fig 3]: demonstrates a circle, which is a symmetric object)..

Regarding claim 11: Shishido in view of Koopman teaches the dimension measurement apparatus according to claim 9, as discussed above.
Shishido is silent with respect to wherein 
the dimension measurement program includes a model learning unit, the model learning unit learns the first image recognition model by first learning data in which the cross-sectional image of the semiconductor device is input data and a labeled image obtained by labeling the cross-sectional image, which is the input data, separately into the contour line and the background is output data, and learns the second image recognition model by second learning data in which the cross-sectional image of the semiconductor device is input data and a labeled image obtained by labeling the cross-sectional image, which is the input data, separately into the first plurality of feature points and the background is output data.


a model learning unit, the model learning unit learns the first image recognition model by first learning data in which the cross-sectional image of the semiconductor device is input data and a labeled image obtained by labeling the cross-sectional image, which is the input data, separately into the contour line and the background is output data, and learns the second image recognition model by second learning data in which the cross-sectional image of the semiconductor device is input data and a labeled image obtained by labeling the cross-sectional image, which is the input data, separately into the first plurality of feature points and the background is output data.
 ([0144 – 0149]: discloses training the deep learning model with an input image and a ground truth image, which is interpreted as equivalent to input data for training the first recognition model.  From these, a set of classes is used to label the image, which is interpreted as equivalent to the second recognition module).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Shishido in view of Koopman to improve the detection of contour lines with a tracing algorithm using the known technique of pattern recognition using machine learning to achieve an improved detection of the contour lines.

Regarding claim 12: Shishido in view of Koopman teaches the dimension measurement apparatus according to claim 11, as discussed above.

the first image recognition model and the second image recognition model are semantic segmentation models.  

Koopman teaches an apparatus that measures feature dimensions during semiconductor manufacturing using detected features ([0019]) that includes 
the first image recognition model and the second image recognition model are semantic segmentation models ([0133, 0183 – 0187]: discloses the use of a semantic segmentation rather than finding the contour, then establishing a set of features based on assigned labels, which is interpreted as equivalent to detecting an object).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Shishido in view of Koopman to improve the detection of contour lines with a tracing algorithm using the known technique of pattern recognition using machine learning to achieve an improved detection of the contour lines.

Regarding claim 13: Shishido in view of Koopman teaches the dimension measurement apparatus according to claim 12, as discussed above, wherein the first image recognition model is a learning model including a parameter learned using teacher data, in which a luminance value of a pixel of the cross-sectional image of the semiconductor device is input data and a label number defined according to whether the pixel of the cross-sectional image corresponding to the input data is the contour line or the 

Shishido is silent with respect to wherein 
the second image recognition model is a learning model including a parameter learned using teacher data, in which a luminance value of a pixel of the cross-sectional image of the semiconductor device is input data and a label number defined according to whether the pixel of the cross-sectional image corresponding to the input data is the first plurality of feature points or the background is output data, in an intermediate layer.

Koopman teaches an apparatus that measures feature dimensions during semiconductor manufacturing using detected features ([0019]) that includes 
a learning model including a parameter learned using teacher data, in which a luminance value of a pixel of the cross-sectional image of the semiconductor device is input data and a label number of an object included in the cross-sectional image corresponding to the input data and coordinates where the object is located are output data, in an intermediate layer.   ([0146, 0147,0177,1 Fig 11]: discloses labelling the pixels related to determined features using the pixelated input image, where the features have different amounts of brightness as shown in the dark lines 11054 and the brighter lines 1110 and 1114, for example).



Regarding claim 14: Shishido in view of Koopman teaches the dimension measurement apparatus according to claim 9, as discussed above, wherein the cross-sectional image is a cross-sectional SEM image or a TEM image (Shishido: [0010]: discloses an SEM image acquired from SEM device 10).

Regarding claim 15: Shishido in view of Koopman teaches the dimension measurement apparatus according to claim 9, as discussed above.
Shishido is silent with respect to wherein 
the dimension measurement unit saves the coordinates of the contour line from the first labeled image and the measured dimension of the semiconductor device in a database, and, when two cross-sectional images are designated, displays contour lines of the two designated cross-sectional images in a superimposed manner, and displays a difference between dimensions of the semiconductor device corresponding to the two designated cross-sectional images.

Koopman teaches an apparatus that measures feature dimensions during semiconductor manufacturing using detected features ([0019]) that includes


It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Shishido in view of Koopman to enable the comparison of two different but similar images by an operator, to enable a visual interpretation of the acquired data.

Regarding claim 16: Shishido in view of Koopman teaches a semiconductor manufacturing system comprising: 
the dimension measurement apparatus according to claim 9.

Shishido is silent with respect to 
a processing apparatus that performs processing to the semiconductor device; and 
a processing condition searching apparatus that searches for an optimal processing condition of processing the semiconductor device by the processing apparatus, wherein the dimension measurement apparatus measures a dimension of the semiconductor device obtained by the processing apparatus performing processing under a predetermined processing condition set by the processing condition searching apparatus, and the processing condition searching device outputs, as the optimal processing condition, a processing condition when the dimension of the semiconductor 

Koopman discloses teaches a process of measuring feature dimensions during semiconductor manufacturing using detected features ([0019]) that includes
a processing apparatus that performs processing to the semiconductor device ([0058 – 0082, Fig 1]: discloses a lithographic apparatus that applies patterns to a wafer during semiconductor manufacturing); and 
a processing condition searching apparatus that searches for an optimal processing condition of processing the semiconductor device by the processing apparatus, wherein the dimension measurement apparatus measures a dimension of the semiconductor device obtained by the processing apparatus performing processing under a predetermined processing condition set by the processing condition searching apparatus, and the processing condition searching device outputs, as the optimal processing condition, a processing condition when the dimension of the semiconductor device measured by the dimension measurement apparatus converges to a target value while changing the predetermined processing condition ([00134]: discloses tuning parameters to achieve “control of patterning process” based on the measured process data , including the critical dimension of the measured structure).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Shishido in view of Koopman to 

Regarding claim 17: Shishido teaches a dimension measurement program that causes a computer to execute processing of measuring a dimension of a semiconductor device having a repetitive pattern from a cross-sectional image of the semiconductor device ([Abstract, 0017]: discloses a measuring apparatus for repetitive structures on semiconductor device using a scanning electron microscope to acquire the cross-sectional shape of a pattern), the dimension measurement program comprising: 
a second step of outputting, by a second image recognition model, coordinates where unit patterns constituting the repetitive pattern are respectively located in the cross-sectional image ([0066, 0067, Fig 10B]: discloses a step S212 that labels points in the acquired image based on provisional contour information calculated in the previous step of the process); and 
a third step of using the labeled image and the coordinates where the unit patterns are located to obtain coordinates of a plurality of feature points defined in advance for each of the unit patterns, and measuring a dimension defined as a distance between two predetermined points among the plurality of feature points ([0068, 0074, Fig 10B: discloses a matching process between the points detected in step 210 and the points defined within the library, which are interpreted as points determined “in advance”.  The distance between one pattern and the next pattern is calculated in step 7810 based on the patterns determined during the matching process).


a first step of outputting, by a first image recognition model, a labeled image in which the cross-sectional image is labeled for each region; 

Koopman teaches a process of measuring feature dimensions during semiconductor manufacturing using detected features ([0019]) that includes 
a first step of outputting, by a first image recognition model, a labeled image in which the cross-sectional image is labeled for each region ([0184, Fig 17A]: discloses a process P172 that analyzes a input image 1700 to create a segmented image 1730 that includes labels assigned to different features in the image.  The pixels of the segmented image 1730 are assigned locations, which are interpreted as equivalent to locations in the image).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Shishido in view of Koopman to improve the detection of contour lines with a tracing algorithm using the known technique of pattern recognition using machine learning to achieve an improved detection of the contour lines.

Regarding claim 18: Shishido in view of Koopman teaches the dimension measurement program according to claim 17, as discussed above.
Shishido is silent with respect to prior to the first to third steps, further comprising: 

a fifth step of learning the second image recognition model by second learning data in which the cross-sectional image of the semiconductor device is input data and coordinates where the unit patterns are located in the cross-sectional image as the input data are output data.

Koopman teaches a process of measuring feature dimensions during semiconductor manufacturing using detected features ([0019]) that includes 
a fourth step of learning the first image recognition model by first learning data in which the cross-sectional image of the semiconductor device is input data and a labeled image labeled in a region of the cross-sectional image as the input data is output data; and 
a fifth step of learning the second image recognition model by second learning data in which the cross-sectional image of the semiconductor device is input data and coordinates where the unit patterns are located in the cross-sectional image as the input data are output data ([0144 – 0149]: discloses training the deep learning model with an input image and a ground truth image, which is interpreted as equivalent to input data for training the first recognition model.  From these, a set of classes is used to label the image, which is interpreted as equivalent to the second recognition module).



Regarding claim 19: Shishido teaches a dimension measurement program that causes a computer to execute processing of measuring a dimension of a semiconductor device having a repetitive pattern from a cross-sectional image of the semiconductor device ([Abstract, 0017]: discloses a measuring apparatus for repetitive structures on semiconductor device using a scanning electron microscope to acquire the cross-sectional shape of a pattern), the dimension measurement program comprising: 
a second step of outputting, by a second image recognition model, a second labeled image in which the cross-sectional image is labeled in a background and a first plurality of feature points defined in a unit pattern constituting the repetitive pattern ([0066, 0067, Fig 10B]: discloses a step S212 that labels points in the acquired image based on provisional contour information calculated in the previous step of the process), and; and 
a third step of using coordinates of the contour line from the first labeled image and coordinates of a first plurality of feature points from the second labeled image to obtain coordinates of a second plurality of feature points, and measuring a dimension defined as a distance between a predetermined point of the first plurality of feature points and a predetermined point of the second plurality of feature points ([0068, 0074, 

Shishido is silent with respect to 
a first step of outputting, by a first image recognition model, a first labeled image in which the cross-sectional image is labeled in a contour line and a background.

Koopman teaches a process of measuring feature dimensions during semiconductor manufacturing using detected features ([0019]) that includes 
a first step of outputting, by a first image recognition model, a first labeled image in which the cross-sectional image is labeled in a contour line and a background ([0184, Fig 17A]: discloses a process P172 that analyzes a input image 1700 to create a segmented image 1730 that includes labels assigned to different features in the image.  The pixels of the segmented image 1730 are assigned locations, which are interpreted as equivalent to locations in the image).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Shishido in view of Koopman to improve the detection of contour lines with a tracing algorithm using the known technique of pattern recognition using machine learning to achieve an improved detection of the contour lines.

Regarding claim 20: Shishido in view of Koopman teaches the dimension measurement program according to claim 19, as discussed above.
Shishido is silent with respect to prior to the first to third steps, further comprising: 
a fourth step of learning the first image recognition model by first learning data in which the cross-sectional image of the semiconductor device is input data and a labeled image obtained by labeling the cross-sectional image, which is the input data, separately into the contour line and the background is output data; and 
a fifth step of learning the second image recognition model by second learning data in which the cross-sectional image of the semiconductor device is input data, and a labeled image obtained by labeling the cross-sectional image, which is the input data, separately into the plurality of feature points and the background is output data.

Koopman teaches a process of measuring feature dimensions during semiconductor manufacturing using detected features ([0019]) that includes 
a fourth step of learning the first image recognition model by first learning data in which the cross-sectional image of the semiconductor device is input data and a labeled image labeled in a region of the cross-sectional image as the input data is output data; and 
a fifth step of learning the second image recognition model by second learning data in which the cross-sectional image of the semiconductor device is input data and coordinates where the unit patterns are located in the cross-sectional image as the input data are output data ([0144 – 0149]: discloses training the deep learning model with an 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Shishido in view of Koopman to improve the detection of contour lines with a tracing algorithm using the known technique of pattern recognition using machine learning to achieve an improved detection of the contour lines.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Karlinsky et al., US 2017/077997 – discloses the use of deep neural networks to evaluate semiconductor fabrication processes
Feng et al., US 2021/0035833 – discloses machine learning techniques to characterize features
Tanaka et al., US 2005/0116182 – discloses controlling the process of manufacturing semiconductors using pattern dimensions measured using  a scanning electron microscope
Oosaki et al., US 2006/0060774
Moki et al., US 2021/0048794 – discloses tuning the parameters of wafer manufacturing based on measured features
Rosenberg et al., US 7910885 – discloses determining a cross-sectional feature of a measured semiconductor

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862